Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 17, 2009 NRDC ACQUISITION CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-33749 26-0500600 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 3 Manhattanville Road, Purchase, NY (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (914) 272-8067 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing of obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On August 17, 2009, NRDC Acquisition Corp., a Delaware corporation (NRDC Acquisition), entered into a letter agreement (the Letter Agreement) with Ladenburg Thalmann & Co. Inc. (Ladenburg). The Letter Agreement provides that upon the consummation of the transactions (the Framework Transactions) contemplated by the Framework Agreement, dated as of August 7, 2009, between NRDC Acquisition and NRDC Capital Management, LLC, in lieu of Ladenburgs share of the deferred underwriting discounts and commissions it is entitled to pursuant to the Underwriting Agreement, dated as of October 17, 2007, between NRDC Acquisition and Banc of America Securities LLC, as representative of the underwriters named therein, Ladenburg will receive a fee equal to the product of 1.11% multiplied by the lesser of (i) $4,000,000 and (ii) 1.5% multiplied by an amount equal to the difference of (1) the value of NRDC Acquisitions trust account on the closing date of the Framework Transactions, less (2) any amounts paid to NRDC Acquisition stockholders with whom NRDC Acquisition enters into forward or other contracts before the close of the Framework Transactions to purchase such stockholders shares, less (3) any amounts paid to NRDC Acquisition stockholders who vote against the Framework Transactions and demand that NRDC Acquisition convert their shares into cash. Such agreement is subject to and contingent upon the consummation of the Framework Transactions. The foregoing description is qualified in its entirety by reference to the full text of the Letter Agreement, which is attached to this Current Report on Form8-K as Exhibit 1.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: Exhibit No. Description Letter Agreement, dated August 17, 2009, between NRDC Acquisition Corp. and Ladenburg Thalmann & Co. Inc. Forward-looking statements This report and the exhibit hereto include forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. NRDC Acquisitions actual results may differ from its expectations, estimates and projections and, consequently, you should not rely on these forward looking statements as predictions of future events. Words such as expect, estimate, project, budget, forecast, anticipate, intend, plan, may, will, could, should, believes, predicts, potential, continue, and similar expressions are intended to identify such forward-looking statements. These forward-looking statements include, without limitation, NRDC Acquisitions expectations with respect to future performance, anticipated financial impacts of the proposed transactions, certificate of incorporation and warrant amendments and related transactions; approval of the proposed certificate of incorporation and warrant amendments and related transactions by stockholders and warrantholders, as applicable; the satisfaction of the closing conditions to the proposed transactions, certificate of incorporation and warrant amendments and related transactions; and the timing of the completion of the proposed transactions, certificate of incorporation and warrant amendments and related transactions. These forward-looking statements involve significant risks and uncertainties that could cause the actual results to differ materially from the expected results. Most of these factors are outside NRDC Acquisitions control and difficult to predict. Factors that may cause such differences include, but are not limited to, the following:  Our ability to identify and acquire retail real estate and real estate-related debt investments that meet our investment standards and the time period required for us to acquire our initial portfolio of our target assets;  The level of rental revenue and net interest income we achieve from our target assets;  The market value of our assets and the supply of, and demand for, retail real estate and real estate-related debt investments in which we invest;  The length of the current economic downturn;  The conditions in the local markets in which we will operate, as well as changes in national economic and market conditions;  Consumer spending and confidence trends;  Our ability to enter into new leases or to renew leases with existing tenants at the properties we acquire at favorable rates;  Our ability to anticipate changes in consumer buying practices and the space needs of tenants;  The competitive landscape impacting the properties we acquire and their tenants;  Our relationships with our tenants and their financial condition;  Our use of debt as part of our financing strategy and our ability to make payments or to comply with any covenants under any borrowings or other debt facilities we obtain;  The level of our operating expenses, including amounts we are required to pay to our management team and to engage third party property managers;  Changes in interest rates that could impact the market price of our common stock and the cost of our borrowings; and  Legislative and regulatory changes (including changes to laws governing the taxation of real estate investment trusts). Other factors include the possibility that the transactions contemplated by the Framework Agreement do not close, including due to the failure to receive required stockholder and warrantholder approvals, or the failure of other closing conditions. NRDC Acquisition cautions that the foregoing list of factors is not exclusive. Additional information concerning these and other risk factors is contained in NRDC Acquisitions most recent filings with the Securities and Exchange Commission (SEC) and in the definitive proxy statement to be used in connection with the transactions contemplated by the Framework Agreement, as described below. All subsequent written and oral forward-looking statements concerning NRDC Acquisition, the Framework Agreement, the related transactions or other matters and attributable to NRDC Acquisition or any person acting on its behalf are expressly qualified in their entirety by the cautionary statements above.
